DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites “a first linear array of gate contacts between the first linear array of source contacts and the linear array of common drain contacts”. However, it is unclear whether the language requires the entire array of gate contacts between the entire array of source contacts and the entire array of drain contacts or whether the language requires each gate contact of the array of gate contacts is between a respective single source contact of the first linear array of source contacts and a respective single drain contact of the linear array of common drain contacts. Therefore the language is indefinite. The Applicant should consider amending claim 5 to clarify the language. For purposes of compact prosecution the Examiner interprets the claim language to be each gate contact of the array of gate contacts is between a respective single source contact of the first linear array of source contacts and a respective single drain contact of the linear array of common drain contacts.
Regarding claim 11, line 5 of claim 11 recites “the second linear array of source”. However, a second linear array of source contacts is not recited earlier in claim 11. Therefore, “the second linear array of source” lacks proper antecedent basis. Further, it is unclear whether “the second linear array of source” refers to the previously recited “a second linear array of contacts” or a different array structure. Appropriate correction should be made to clarify the language. For purposes of compact prosecution, the Examiner interprets “the second linear array of source” to be the same structure as “a second linear array of contacts”. 
Further, line 8 of claim 11 recites “the linear array of common drain contacts”. However, a linear array of common drain contacts is not recited earlier in claim 11. Therefore, “the linear array of common drain contacts” lacks proper antecedent basis. Further, it is unclear whether “linear array of common drain contacts” refers to the previously recited “a linear array of common contacts” or a different array structure. Appropriate correction should be made to clarify the language. For purposes of compact prosecution, the Examiner interprets “the linear array of common drain contacts” to be the same structure as “a linear array of common contacts”
Regarding claim 15, claim 15 recites “a first linear array of gate contacts between the first linear array of contacts and the linear array of common contacts”. However, it is unclear whether the language requires the entire array of gate contacts between the entire array of contacts and the entire array of common contacts or whether the language requires each gate contact of the array of gate contacts is between a respective single contact of the first linear array of contacts and a respective single common contact of the linear array of common contacts. Therefore the language is indefinite. The Applicant should consider amending claim 15 to clarify the language. For purposes of compact prosecution the Examiner interprets the claim language to be each gate contact of the array of gate contacts is between a respective single contact of the first linear array of contacts and a respective single common contact of the linear array of common contacts.
Claims 12-20 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 11.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 17 and 28 of U.S. Patent No. 11,367,674, with anticipating limitations in bold:
Pending claim:
Claim 1, A power transistor comprising: a first linear array of source contacts; a second linear array of source contacts; and a linear array of common drain contacts shared between the first linear array of source contacts and the second linear array of source contacts, wherein: the second linear array of source contacts is separated from the first linear array of source contacts; and a common drain contact among the linear array of common drain contacts extends along a width of the first linear array of source contacts, between the first linear array of source contacts and the second linear array of source contacts, and along a width of the second linear array of source contacts, such that a width of the common drain contact is larger than a combined width of the first linear array of source contacts and the second linear array of source contacts.
U.S. Patent Number 11,367,674:
Claim 1,  A power transistor comprising: a first plurality of transistors comprising a first linear array of source contacts formed above a substrate; a second plurality of transistors comprising a second linear array of source contacts formed above the substrate; and  a gate interconnect that extends to a gate interconnect node between the first linear array of source contacts and the second linear array of source contacts, wherein: the second linear array of source contacts is separated from the first linear array of source contacts above the substrate; the first plurality of transistors and the second plurality of transistors share common drain contacts; and a common drain contact among the common drain contacts extends along a width of the first linear array of source contacts, between the first linear array of source contacts and the second linear array of source contacts, and along a width of the second linear array of source contacts, such that a width of the common drain contact is larger than a combined width of the first linear array of source contacts and the second linear array of source contacts.


Pending claim 2 is anticipated by U.S. Patent Number 11,367,674 claim 2.
Pending claim 3 is anticipated by U.S. Patent Number 11,367,674 claim 3.
Pending claim 4 is anticipated by U.S. Patent Number 11,367,674 claim 4.
Pending claim 5 is anticipated by U.S. Patent Number 11,367,674 claim 5.
Pending claim 6 is anticipated by U.S. Patent Number 11,367,674 claim 5.
Pending claim 7 is anticipated by U.S. Patent Number 11,367,674 claim 1.
Pending claim 8 is anticipated by U.S. Patent Number 11,367,674 claim 28.
Pending claim 9 is anticipated by U.S. Patent Number 11,367,674 claim 9.
Pending claim 10 is anticipated by U.S. Patent Number 11,367,674 claim 17.

Pending claim:
Claim 11, A power transistor comprising: a first linear array of contacts; a second linear array of contacts; and a linear array of common contacts shared between the first linear array of contacts and the second linear array of source, wherein: the second linear array of contacts is separated from the first linear array of contacts; and a common contact among the linear array of common drain contacts extends along a width of the first linear array of contacts, between the first linear array of contacts and the second linear array of contacts, and along a width of the second linear array of contacts, such that a width of the common contact is larger than a combined width of the first linear array of contacts and the second linear array of contacts.
U.S. Patent Number 11,367,674:
Claim 1,  A power transistor comprising: a first plurality of transistors comprising a first linear array of source contacts formed above a substrate; a second plurality of transistors comprising a second linear array of source contacts formed above the substrate; and  a gate interconnect that extends to a gate interconnect node between the first linear array of source contacts and the second linear array of source contacts, wherein: the second linear array of source contacts is separated from the first linear array of source contacts above the substrate; the first plurality of transistors and the second plurality of transistors share common drain contacts; and a common drain contact among the common drain contacts extends along a width of the first linear array of source contacts, between the first linear array of source contacts and the second linear array of source contacts, and along a width of the second linear array of source contacts, such that a width of the common drain contact is larger than a combined width of the first linear array of source contacts and the second linear array of source contacts.


Pending claim 12 is anticipated by U.S. Patent Number 11,367,674 claim 2.
Pending claim 13 is anticipated by U.S. Patent Number 11,367,674 claim 3.
Pending claim 14 is anticipated by U.S. Patent Number 11,367,674 claim 4.
Pending claim 15 is anticipated by U.S. Patent Number 11,367,674 claim 5.
Pending claim 16 is anticipated by U.S. Patent Number 11,367,674 claim 5.
Pending claim 17 is anticipated by U.S. Patent Number 11,367,674 claim 1.
Pending claim 18 is anticipated by U.S. Patent Number 11,367,674 claim 28.
Pending claim 19 is anticipated by U.S. Patent Number 11,367,674 claim 9.
Pending claim 20 is anticipated by U.S. Patent Number 11,367,674 claim 17.
Claim 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10 and 14 of U.S. Patent No. 10,134,658, with anticipating limitations in bold:
Pending claim:
Claim 11, A power transistor comprising: a first linear array of contacts; a second linear array of contacts; and a linear array of common contacts shared between the first linear array of contacts and the second linear array of source, wherein: the second linear array of contacts is separated from the first linear array of contacts; and a common contact among the linear array of common drain contacts extends along a width of the first linear array of contacts, between the first linear array of contacts and the second linear array of contacts, and along a width of the second linear array of contacts, such that a width of the common contact is larger than a combined width of the first linear array of contacts and the second linear array of contacts.
U.S. Patent Number 10,134,658:
Claim 10,  A gallium nitride (GaN) power transistor comprising: a substrate; a GaN layer formed above the substrate; a first plurality of contacts comprising a first gate contact having a first width, the first plurality of contacts being formed above the GaN layer and arranged in a first linear array to form a first plurality of transistors that has a first side comprising at least two contacts of the first plurality of contacts and a second side opposite the first side; and a second plurality of contacts comprising a second gate contact having a second width that is approximately equal to the first width, the second plurality of contacts being formed above the GaN layer and arranged in a second linear array to form a second plurality of transistors that has a first side comprising at least two contacts of the second plurality of contacts and a second side opposite the first side, the first side of the second linear array facing the second side of the first linear array wherein the first and second plurality of contacts share a plurality of common drain contacts and wherein the plurality of drain contacts have a third width that is larger than the first width and the second width.


Pending claim 12 is anticipated by U.S. Patent Number 11,367,674 claim 1.
Pending claim 13 is anticipated by U.S. Patent Number 11,367,674 claim 10.
Pending claim 14 is anticipated by U.S. Patent Number 11,367,674 claim 14.
Citation of Pertinent Prior Art
Inoue et al. (US 6346728) teaches a plural transistor device having a plurality of linear arrays of a plurality of contacts which comprise a plurality of source, drain and gate contacts. 
However, the Examiner notes that while the drain (Item 12a) is shared among the first and second linear array, Item 12a constitutes a pad, while the plurality of drain finger contacts (Items 12) are not common to both the first and second linear arrays.
Takagi (US 2009/0108357) teaches where a drain electrode extends between multiple arrays of transistors.
However, Takagi does not teach where the drain electrode is wider than a width of a linear array of source contacts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891